Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-13 in the reply filed on October 18, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claims 14-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Glenn, Jr. et al. (US 2011/0182956), hereinafter “Glenn, Jr.” in view of Icht et al.  (US 2008/0242572), hereinafter “Icht.”
	Regarding claim 1, Glenn, Jr. teaches a personal care article comprising: (i) a porous dissolvable solid substrate comprising: from about 10% to about 75% of a surfactant; from about 10% to about 50% water-soluble polymer; from about 1% to about 30% plasticizer (which reads on the “porous surfactant layer”); and (ii) a surface resident coating comprising from about 10% to about 100% of matrix microspheres wherein the matrix microspheres comprise from about 25% to about 70% of a starch derived material, from about 5% to about 60% of a cationic surfactant conditioner, and from about 5% to about 60% of a perfume (which reads on the “wear layer”), and wherein the ratio of the dissolvable solid substrate to the surface resident coating comprising the matrix microspheres is from about 110:1 to about 0.5:1 (see paragraph [0008]). The starch derived materials comprise a wide variety of starch-based materials which include modified starches (see paragraph [0062]), which are water-soluble polymers (see paragraph [0049]).  The personal care article may comprise one or more textured, dimpled or otherwise topographically patterned surfaces including letters, logos or figures (see paragraph [0092]).   Glenn, Jr. however, fails to disclose the personal care article comprising patterned surfaces including letters, logos or figures wherein the patterned surfaces comprise an ink, dye or pigment as recited in claim 1. 
	Icht, an analogous art in cleansing of various human body and goods cleaning (see abstract), teaches that patterns  or images like data, written text, drawings, pictures, symbols, etc.,  is printed on the film by various printing technologies such as ink jet printing  and stamping (see paragraphs [0018]-[0019]). Inks which contain pigments or dyes are selected in a non-limiting manner from artificial colorants and natural colorants, so as said natural colorants may be selected from edible colorants, food-grade colorants, etc.  (see paragraph [0054], see also paragraph [0029]).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide patterns like letters or figures by ink jet printing, i.e., image layer, to the surface resident coating, i.e., wear layer, of the personal care article of Glenn, Jr. which also comprises a porous dissolvable solid substrate, because Glenn, Jr, specifically desires patterned surfaces and Icht discloses such patterns which are provided by ink jet printing using inks which contain pigments or dyes. 
	Regarding claim 2, Glenn, Jr. in view of Icht teaches the features as discussed above. In addition, Glenn, Jr. teaches that the porous dissolvable solid substrate has a Percent Open Cell content of from about 80% to 100% (see paragraph [0026]). Glenn, Jr. in view of Icht, however, fails to disclose the porous surfactant layer, i.e., porous dissolvable solid substrate, having a porosity within the range of 5% to about 75% as recited in claim 2.
	Considering that Glenn, Jr. teaches that the porous dissolvable solid substrate has a Percent Open Cell content of from about 80% to 100%, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the porous dissolvable solid substrate of Glenn, Jr. in view of Icht to have a porosity within those recited because similar porous substrate having similar components and relatively high percent open cell content have been utilized, hence, would behave similarly. 
	Regarding claims 3-4, Glenn, Jr. in view of Icht teaches the features as discussed above. In addition, Glenn, Jr. teaches that in one embodiment, the porous dissolvable solid substrate comprises from about 30% to about 70%, and in another embodiment from about 40% to about 65% by weight of the personal care article of surfactant; wherein the surfactant comprises one or more surfactants from Group I, wherein Group I includes anionic surfactants (see paragraph [0030]). Glenn, Jr. also teaches that non-ionic surfactants are included as a process aid in making a stable porous dissolvable solid substrate (see paragraph [0042]). 
	Regarding claims 5-6, Glenn, Jr. in view of Icht teaches the features as discussed above. In addition, Glenn, Jr. teaches that  the water-soluble polymers may include synthetic polymers like polyvinyl alcohol (see paragraph [0049]).
	Regarding claim 7, Glenn, Jr. in view of Icht teaches the features as discussed above. In addition, Glenn, Jr. teaches that the water-soluble polymer may also be selected from naturally sourced polymers including those of plant origin (see paragraph [0049]).
	Regarding claim 9, Glenn, Jr. in view of Icht teaches the features as discussed above. Glenn, Jr. in view of Icht, however, fails to disclose an additive which is configured to interact with the dye or pigment of the image layer such that the migration of the dye or pigment is inhibited.
	Considering that Glenn, Jr. in view of Icht teaches surface resident coating
comprising from about 10% to about 100% of matrix microspheres wherein the matrix microspheres comprise from about 25% to about 70% of a starch derived material, from about 5% to about 60% of a cationic surfactant conditioner, and from about 5% to about 60% of a perfume, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the ingredients of the surface resident coating above to interact with the dye or pigment of the image layer such that the migration of the dye or pigment is inhibited.
	Regarding claim 10, Glenn, Jr. in view of Icht teaches the features as discussed above. In addition, Glenn, Jr. teaches that  in one embodiment, the porous dissolvable solid substrate is a flat, flexible substrate in the form of a pad, a strip or tape and having a thickness of from about 0.5 mm (500 microns) to about 10 mm (10,000 microns) (see paragraph [0027]). As discussed above, Glenn Jr, teaches that the personal care article comprises (i) a porous dissolvable solid substrate and (ii) a surface resident coating wherein the ratio of the dissolvable solid substrate to the surface resident coating is from about 110:1 to about 0.5:1 (see paragraph [0008]). Glenn, Jr. in view of Icht, however, fails to disclose the surface resident coating, i.e., wear layer, having a thickness of less than about 10 microns. 
Considering that Glenn, Jr. teaches that the porous dissolvable solid substrate has a thickness of from about 0.5 mm (500 microns) to about 10 mm, and the ratio of the dissolvable solid substrate to the surface resident coating is from about 110:1 to about 0.5:1, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference (e.g. the dissolvable solid substrate has a thickness of 500 microns, and the said ratio is 100:1, hence, the surface resident coating or wear layer thickness is 5 microns) because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	Regarding claims 11-12, Glenn, Jr. in view of Icht teaches the features as discussed above. In addition, Glenn, Jr. teaches that the personal care articles have a hand dissolution value of from about 1 to about 30 strokes (see paragraph [0116]), or within 8 to 12 hand strokes (i.e., less than about 30 seconds) (see paragraph [0179]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Glenn, Jr. and Icht as applied to claims 1-7 and 9-12  above, and further in view of Fossum et al. (US 2011/0028373), hereinafter “Fossum.”
	Glenn, Jr. and Icht teach the features as discussed above. In addition, Glenn, Jr. teaches water-soluble polymers like pullulan (see paragraph [0049]). Glenn, Jr. and Icht, however, fails to disclose the water soluble polymer being a natural polymer which is alginate.
	Fossum, an analogous art in personal care articles (see paragraph [0040]), teaches the equivalency of pullulan with alginate as film-forming water-soluble polymer (see paragraph [0048]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the pullulan of Glenn, Jr. and Icht with alginate  because the substitution of art recognized equivalents as shown by Fossum is within the level of ordinary skill in the art. In addition, the substitution of one film-forming water-soluble polymer for another is likely to be obvious when it does no more than yield predictable results.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al. (US 2020/0308517), hereinafter “Tan ‘517” in view of Tan et al. (US 2018/0223230), hereinafter “Tan ‘230.”
	Regrading claim 1, Tan ‘517 teaches a multilayer dissolvable solid article which comprises two or more flexible, dissolvable, porous sheets that have self-adhering properties (see paragraph [0007]). Specifically, each of said two or more sheets in the dissolvable solid article comprises a water-soluble polymer and a surfactant and is characterized by a Percent Open Cell Content of from about 80% to 100%, and an Overall Average Pore Size of from about 100 μm to about 2000 μm, wherein the above-specified Percent Open Cell Content and Overall Average Pore Size ensure fast ingress of water into the multilayer dissolvable solid article and proper dissolution thereof in water (see paragraph [0008]). In the method of making the multilayer dissolvable solid article, additional embossing or printing steps can also be carried out to further improve the aesthetic appeal of the dissolvable solid article (see paragraph [0175], see also paragraphs [0032], [0093] and claim 15). Tan ‘517, however, fails to disclose a wear layer comprising a water soluble polymer, a porous surfactant layer comprising a surfactant and film former disposed on the first surface of the wear layer, and an image layer comprising an ink disposed on the second surface of the wear layer as recited in claim 1.
	Tan ‘230, an analogous art in fabric care (see paragraph [0164]), teaches that printing on similar articles include inkjet printing which uses ink mixture comprising hueing dyes (see abstract; paragraphs [0095]-[0096]) to make the laundry detergent sheets more aesthetically pleasing to the consumers (see paragraph [0007]). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the two sheets in the dissolvable solid article of Tan ‘517, wherein each of the sheets comprises a water-soluble polymer and a surfactant, to read on the wear layer and porous surfactant layer, respectively, because one sheet comprises a water-soluble polymer and the other sheet comprises a surfactant and water-soluble polymer; and to add a print on the dissolvable solid article, i.e., on the surface of one of the two sheets, wherein the print is provided by inkjet printing which uses ink mixture comprising hueing dyes because it is known to provide such printing from Tan ‘230 to make the dissolvable solid article more aesthetically pleasing to the consumers. 
	Regarding claim 2, Tan ‘517 in view of Tan ‘230 teaches the features as discussed above. As discussed above, Tan ‘517 teaches multilayer dissolvable solid article which comprises two or more flexible, dissolvable, porous sheets that have self-adhering properties (see paragraph [0007]). Specifically, each of said two or more sheets in the dissolvable solid article comprises a water-soluble polymer and a surfactant and is characterized by a Percent Open Cell Content of from about 80% to 100%, and an Overall Average Pore Size of from about 100 μm to about 2000 μm (see paragraph [0008]). Tan ‘517, however, fails to disclose the porous surfactant layer having a porosity within the range of 5% to about 75% as recited in claim 2.
	Considering that Tan ‘517  teaches that each of the two or more porous sheets in the dissolvable solid article comprises a water-soluble polymer and a surfactant (which reads on the porous surfactant layer) and is characterized by a Percent Open Cell Content of from about 80% to 100%, and an Overall Average Pore Size of from about 100 μm to about 2000 μm, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect each of the two or more porous sheets in the dissolvable solid article of Tan ‘517 in view of Tan ‘230  to have a porosity within those recited because similar porous sheets having similar components and relatively high percent open cell content have been utilized, hence, would behave similarly. 
	Regarding claims 3-4, Tan ‘517 in view of Tan ‘230 teaches the features as discussed above. In addition, Tan ‘517 teaches that the solid sheet comprises one or more surfactants like anionic surfactants, nonionic surfactants, or combinations thereof (see paragraph [0129]),  wherein the solid sheet comprises from about 30% to about 90%, preferably from about 40% to about 80%, more preferably from about 50% to about 70%, of one or more surfactants by total weight of said solid sheet article (see paragraph [0133]).
	Regarding claims 5-6, Tan ‘517 in view of Tan ‘230 teaches the features as discussed above. In addition, Tan ‘517 teaches that the water-soluble polymers may include synthetic polymers like polyvinyl alcohol (see paragraph [0121]).
	Regarding claims 7-8, Tan ‘517 in view of Tan ‘230 teaches the features as discussed above. In addition, Tan ‘517  teaches that the water-soluble polymers may include naturally sourced polymers like alginates (see paragraph [0122]).
	Regarding claim 9, Tan ‘517 in view of Tan ‘230 teaches the features as discussed above. In addition, Tan ‘517  teaches that in addition to the water-soluble polymer, the surfactant(s) and plasticizer, the solid sheet may comprise one or more additional ingredients, depending on its intended application (see paragraph [0164]). Tan ‘517 in view of Tan ‘230, however, fails to disclose an additive which is configured to interact with the dye or pigment of the image or print layer such that the migration of the dye or pigment is inhibited.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the at least one sheet, i.e., the sheet with the print, of the dissolvable solid article of Tan ‘517 in view of Tan ‘230  to comprise ingredients which would inhibit the migration of the dye or pigment from the print  because Tan ‘517 discloses the inclusion of additional ingredients depending on its intended application, and therefore, there is a reasonable expectation that additional ingredients would have been added to prevent dye or pigment migration.
	Regarding claims 11-12, Tan ‘517 in view of Tan ‘230 teaches the features as discussed above. Tan ‘517 in view of Tan ‘230, however, fails to disclose the dissolution rate of the two or more sheets of the multilayer dissolvable solid article.  
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the two or more sheets of the multilayer dissolvable solid article of Tan ‘517 in view of Tan ‘230  to be within those recited because similar ingredients, i.e., surfactant(s) and water-soluble polymer have been utilized, hence, would behave similarly.
	Regarding claim 13, Tan ‘517 in view of Tan ‘230 teaches the features as discussed above. In addition, Tan ‘517 teaches that the  multilayer dissolvable solid article may comprise individual sheets of different colors, wherein the different colors of individual sheets may provide visual cues indicative of different benefit agents contained in the individual sheets, for example, the multilayer dissolvable solid article may comprise a first sheet that has a first color and contains a first benefit agent and a second sheet that has a second color and contains a second benefit, while the first color provides a visual cue indicative of the first benefit agent, and while the second color provides a visual cue indicative of the second benefit agent (see paragraph [0179]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                     /LORNA M DOUYON/                                                                                      Primary Examiner, Art Unit 1761